Per Curiam.
The general rule is, that the sale of a vessel abroad is good, provided possession be taken within a reasonable time after her return.
We are strongly inclined to the opinion, that the possession of one part owner, who acts for himself, and, at the request of the other part owner, acts for him, supersedes the necessity of a formal taking of possession, and vests the property in the vendee.
But without deciding the case on that ground, it is impossible to distinguish this case from that of Joy v. Sears, 9 Pick. 4. Under the circumstances of the case, as agreed, laches is not "mputable to the plaintiff, Merrill. No unreasonable time had elapsed, when the attachment was made, and therefore the vessel was not liable to be attached as the property of Staples, the former owner.

Judgment for the plaintiffs.